This presentation contains Forward Looking Statements and other information designed to convey our projections and expectations regarding future results. There are a number of factors which could cause our actual results to vary materially from those projected in this presentation. The principal risk factors that may cause these differences are described in various documents we file with the Securities and Exchange Commission, such as our Current Reports on Form 8-K, and our regular reports on Forms 10-Q and 10-K, particularly in “Item 1A, Risk Factors.” Please review this presentation in conjunction with a thorough reading and understanding of these risk factors. We especially identify statements concerning our transactions involving Medmarc Insurance Company and Independent Nevada Doctors Insurance Company as Forward Looking Statements and direct your attention to our news releases issued on June 27, 2012, our Current Report on Form 8K, issued on June 28, 2012 and our 10K, filed on February 19, 2013 for a discussion of risk factors pertaining to these transactions and subsequent integration into ProAssurance. This presentation contains Non-GAAP measures, and we may reference Non-GAAP measures in our remarks and discussions. A reconciliation of these measures to GAAP measures is available in our latest quarterly news release, which is available in the Investor Relations section of our website, www.ProAssurance.com, and in the related Current Report on Form 8K disclosing that release. FORWARD LOOKING STATEMENTS 1 NON-GAAP MEASURES 2012 Highlights ROE of 12.4% Total Return of 13.5% Increased Book Value per Share for the 21st straight year Significant capital management actions $2.50 per share Special Dividend, post 2:1 split Dividend payout ratio doubled, now ~2.1%1 Two transactions that extend our insurance scope and deepen our market penetration 2 1Based on 2/27/13 closing NYSE price ProAssurance Corporate Profile Specialty liability insurance writer Healthcare Professional Liability (HCPL) Only “pure play” public company writing predominately HCPL Life sciences and medical devices Attorney’s professional liability Market Cap: ~$2.8 billion Shareholders’ Equity: $2.3 billion Total Assets: $4.9 billion Rated “A” by Fitch and A. M. Best 3 ProAssurance Corporate Profile Successfully adding business across the risk spectrum as the delivery of healthcare changes Distribution is Independent Agent (62%) and Direct (38%) Direct in Alabama, Florida and in all states for Podiatric business Dual distribution in DC, Texas and parts of Missouri Policyholders at 12/31/12: ~65,600 2012 Gross Written Premium: $536.4 mln December 31, 2012 as Reported
